Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“herein the two-cylinder CDA mode deactivates two engine cylinders and fires the remaining cylinders, and wherein the four-cylinder CDA mode deactivates four engine cylinders and fires the remaining cylinders, wherein the first engine speed limit and the second engine speed limit are engine speeds in which the two-cylinder CDA mode, the three-cylinder CDA mode, or the four-cylinder CDA mode cause the machine to operate above the first order resonance, thus avoiding the first order resonance during operation” in claim 21;
“wherein the two- cylinder CDA mode deactivates two engine cylinders and fires the remaining cylinders, wherein the four-cylinder CDA mode deactivates four engine cylinders and fires the remaining cylinders, wherein implementing the three-cylinder CDA mode, the two-cylinder CDA mode, or the four-cylinder CDA mode comprises deactivating the corresponding number of cylinders by shutting off fueling to those cylinders and by closing intake and exhaust valves of those cylinders, and wherein implementing the three-cylinder CDA mode, the two-cylinder CDA mode, or the four-cylinder CDA mode limits the torsional vibration of the engine below 700 radians per second squared” in claim 33; and
“wherein implementing the three-cylinder CDA mode, the two-cylinder CDA mode, or the four-cylinder CDA mode comprises deactivating the corresponding number of cylinders by shutting off fueling to those cylinders and by closing intake and exhaust valves of those cylinders, and wherein implementing the three-cylinder CDA mode, the two-cylinder CDA mode, or the four-cylinder CDA mode comprises operating the machine above a first order resonance of the machine” in claim 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747